

THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AND
INTERCREDITOR AGREEMENT DATED AS OF AUGUST 2, 2006 (AS AMENDED BY THE FIRST
AMENDMENT THERETO DATED AUGUST 23, 2007 AND THE SECOND AMENDMENT THERETO DATED
AS OF AUGUST 23, 2008, THE "SUBORDINATION AGREEMENT") AMONG LAMINAR DIRECT
CAPITAL, L.L.C. (AS SUCCESSOR TO LAMINAR DIRECT CAPITAL L.P.) L.P., PAC-VAN,
INC. (THE "COMPANY") AND LASALLE BANK NATIONAL ASSOCIATION (TOGETHER WITH ITS
SUCCESSORS AND ASSIGNS, THE "SENIOR AGENT"), TO THE INDEBTEDNESS (INCLUDING
INTEREST) OWED BY THE COMPANY PURSUANT TO THAT CERTAIN AMENDED AND RESTATED
CREDIT AGREEMENT DATED AS OF AUGUST 23, 2007 AMONG THE COMPANY, THE SENIOR AGENT
AND THE SENIOR LENDERS FROM TIME TO TIME PARTY THERETO (THE "LOAN AGREEMENT"),
AND THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE LOAN AGREEMENT) AS SUCH LOAN
AGREEMENT AND OTHER LOAN DOCUMENTS MAY BE AMENDED, RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME AND TO INDEBTEDNESS REFINANCING THE
INDEBTEDNESS THEREUNDER AS CONTEMPLATED BY THE SUBORDINATION AGREEMENT; AND EACH
HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE
BOUND BY THE PROVISIONS OF THE SUBORDINATION AGREEMENT.
 
AMENDED AND RESTATED
PLEDGE AGREEMENT


This AMENDED AND RESTATED PLEDGE AGREEMENT dated as of October 1 , 2008 (the
"Pledge Agreement") is executed by GFN NORTH AMERICA CORP., a Delaware
corporation (the "Assignor"), to and for the benefit of LAMINAR DIRECT CAPITAL,
L.L.C., a Delaware limited liability company, as the collateral agent (the
"Agent") for all the Lenders party to the Investment Agreement (as hereafter
defined). Capitalized terms used but not defined herein shall have the meanings
assigned in the Investment Agreement.
 
R E C I T A L S:


A. The Lenders have made certain financial accommodations to Pac-Van, Inc., an
Indiana corporation (the "Borrower"), arising under and pursuant to that certain
Investment Agreement made and entered into as of August 2, 2006, among the
Borrower (as successor in interest to PVI Acquisition Corporation, an Indiana
corporation), Mobile Office Acquisition Corp., a Delaware corporation ("MOAC"),
the Lenders from time to time party thereto and the Agent (as successor to
Laminar Direct Capital L.P.) (as amended by the First Amendment to Investment
Agreement and Waiver dated as of August 23, 2007 and the Second Amendment to
Investment Agreement dated as of August 23, 2008, the "Original Investment
Agreement") and as evidenced by the Notes.


B. In connection with the transactions contemplated by the Original Investment
Agreement, and as a condition precedent to the effectiveness of the Original
Investment Agreement and the obligations of the Lenders to make financial
accommodations, to the Borrower thereunder, the Lenders required that MOAC,
which as of the date thereof was the sole shareholder of the Borrower, (i)
execute and deliver to the Agent, for the ratable benefit of the Lenders, that
certain Continuing Unconditional Guaranty dated as of August 2, 2006 (the
"Original Subdebt Parent Guaranty") and (ii) enter into that certain Pledge
Agreement dated as of August 2, 2006, for the ratable benefit of the Lenders and
the affiliates of the Lenders (collectively, the "Affiliates"), in order to
secure the obligations and performance of MOAC under the Original Subdebt Parent
Guaranty and of the Borrower under the Original Investment Agreement and
the Notes.
 

--------------------------------------------------------------------------------


 
C. Pursuant to the Parent Merger Agreement, MOAC has agreed to consummate a
merger (the "Parent Merger") with the Assignor in which the Assignor will be the
surviving corporation and as a result of which the Assignor shall (i) assume all
of the obligations and liabilities of MOAC, including becoming a party to and
assuming all of the obligations of MOAC under the Original Subdebt Parent Pledge
Agreement and the other Loan Documents and (ii) acquire of the assets of MOAC,
including all of the issued and outstanding Capital Stock of the Borrower.


D. In connection with the transactions contemplated by the Parent Merger
Agreement, (i) the parties to the Original Investment Agreement have agreed to
amend and restate the Original Investment Agreement in the form of that certain
Amended and Restated Investment Agreement dated as of the date hereof by and
among the Borrower, the Guarantor, the Lenders from time to time party thereto
and the Agent (as from time to time amended, modified, extended, renewed,
refinanced, or restated, the "Investment Agreement") and (ii) the Lenders have
required the Assignor to amend and restate the Original Subdebt Parent Guaranty
in the form of that certain Amended and Restated Continuing Unconditional
Guaranty dated as of the date hereof (as from time to time amended, modified,
extended, renewed, refinanced, or restated, the "Subdebt Parent Guaranty").


E. In connection with the transactions contemplated by the Parent Merger
Agreement, and as a condition to the Agent's and the Lenders' consent to the
Parent Merger, entering into the Investment Agreement and continued the
extension of credit by the Lenders to the Borrower under the Investment
Agreement and the Notes, the Lenders require that the Assignor affirm its
obligations under the Original Pledge Agreement to secure, for the ratable
benefit of the Lenders and the Affiliates, the obligations and performance of
the Assignor under the Subdebt Parent Guaranty and of the Borrower under the
Investment Agreement and the Notes, and in connection therewith the parties wish
to fully amend and restate the Original Subdebt Parent Pledge Agreement in the
form of this Pledge Agreement.


F. This Pledge Agreement is given in replacement of and in substitution for the
Original Subdebt Parent Pledge Agreement.


NOW, THEREFORE, for and in consideration of the foregoing premises, which are
hereby incorporated herein as true, and the mutual promises and agreements
contained herein, the Assignor and the Agent hereby agree as follows:


A G R E E M E N T S:


1. PLEDGE AND GRANT OF SECURITY INTEREST. To secure the Secured Obligations, the
Assignor hereby assigns and grants to the Agent, for its own benefit as agent
for the Lenders and the benefit of the Lenders, as a secured party and a secured
creditor under the Uniform Commercial Code as enacted in, and in effect from
time to time in, the State of New York (the "UCC"), a continuing security
interest in, and a right of set off against, any and all right, title and
interest of the Assignor in and to all shares of stock and other equity
securities of Borrower now or hereinafter owned by Assignor along with all
substitutions or replacements thereof, all additions to, income, interest and
dividends thereon and all proceeds thereof (collectively, the "Pledged
Collateral").


2. OBLIGATIONS. The obligations secured by this Pledge Agreement (the "Secured
Obligations") are (i) all of the Subdebt Obligations and (ii) all costs and
expenses incurred in connection with enforcement and collection of the Subdebt
Obligations, including reasonable attorneys' fees.
 
2

--------------------------------------------------------------------------------


 
3. AGREEMENTS OF PARTIES. As long as any Secured Obligations remain outstanding,
the Assignor hereby agrees with the Agent as follows:


(a) The Agent shall have full and irrevocable right, power and authority to
(i) collect, withdraw or receipt for all amounts due or to become due and
payable upon or out of the Pledged Collateral, to execute any withdrawal
receipts respecting the Pledged Collateral, and to endorse the name of the
Assignor on any or all treasury bills or commercial paper given in payment
thereof, and (ii) at the Agent's discretion, take any other action, including,
without limitation, the transfer of the Pledged Collateral into the Agent's own
name or the name of the Agent's nominee, which the Agent may deem necessary or
appropriate to preserve or protect its and the Lenders' interest in the Pledged
Collateral.


(b) The Agent shall be deemed to have exercised reasonable care in the custody
and preservation of the Pledged Collateral and in protecting any rights with
respect to the Pledged Collateral against prior parties, if the Agent takes such
action for that purpose as the Assignor shall request in writing, but failure of
the Agent to comply with any such request shall not of itself be deemed a
failure to exercise reasonable care, provided, however, that in any event the
Agent's responsibility for the safekeeping of the Pledged Collateral shall not
extend to matters beyond the control of the Agent, including, without
limitation, acts of God, war, insurrection, riot, governmental actions or acts
of any corporate or other depository.


4. REPRESENTATIONS AND WARRANTIES. The Assignor further represents, warrants and
agrees:


(a) The shares of the Capital Stock of the Borrower constituting Pledged
Collateral are duly authorized and validly issued, are fully paid and
non-assessable and are not subject to the preemptive rights of any Person. The
Assignor is the owner of the Pledged Collateral and grants the security interest
herein in consideration of the extension of credit to the Borrower by the
Lenders.


(b) The Pledged Collateral is genuine and in all respects what it purports to
be.


(c) The Assignor is a corporation duly organized, existing and in good standing
under the laws of the State of Delaware, with full and adequate power to carry
on and conduct its business as presently conducted, and is duly licensed or
qualified in all foreign jurisdictions wherein the nature of its activities
require such qualification or licensing.


(d) The Assignor's state issued organizational identification number is 4570538.
The exact legal name of the Assignor is as set forth in the preamble of this
Agreement, and the Assignor currently does not conduct, nor has it during the
last five (5) years conducted, business under any other name or trade name. The
Assignor will not change its name, its organizational identification number, if
it has one, its type of organization, its jurisdiction of organization or other
legal structure.


(e) The Assignor has full power and authority to enter into this Pledge
Agreement and no other consents of any other persons are required to be obtained
in connection with the execution, delivery, performance, validity or
enforceability of this Pledge Agreement.


(f) All necessary and appropriate action has been taken on the part of the
Assignor to authorize the execution and delivery of this Pledge Agreement. This
Pledge Agreement is a valid and binding agreement and contract of the Assignor
in accordance with its terms. No basis presently exists for any claim against
either the Agent or any Lender under this Pledge Agreement or with respect to
the enforcement thereof, and this Pledge Agreement is subject to no defenses of
any kind.
 
3

--------------------------------------------------------------------------------


 
(g) The execution, delivery and performance by the Assignor of this Pledge
Agreement and any other documents or instruments to be executed and delivered by
the Assignor in connection therewith is valid, binding and enforceable against
the Assignor, and shall not: (i) violate or contravene the articles of
incorporation or bylaws or any existing law or regulation or any order, writ,
injunction or decree of any court or governmental authority, or (ii) conflict
with, be inconsistent with, or result in any breach or default of any of the
terms, covenants, conditions, or provisions of any indenture, mortgage, deed of
trust, instrument, document, agreement or contract of any kind to which the
Assignor is a party, or by which the Assignor or any of its property or assets
may be bound, and, except for as required by the Loan Documents, will not result
in the creation or imposition of any security interest in any properties
pursuant to the provisions of any such mortgage, indenture, contract or other
agreement.


(h) The nature and transaction of the business and operations of the Assignor,
and the use of its properties and assets will not materially violate or conflict
with any applicable law, statute, ordinance, rule, regulation or order of any
kind.


(i) No condition, circumstance, document, restriction, litigation or proceeding
(or to the best knowledge of Assignor, threatened litigation or proceeding or
basis therefor) exists which could adversely affect the validity or priority of
the liens and security interests granted the Agent, for its own benefit and for
the ratable benefit of the Lenders, hereunder, which could materially adversely
affect the ability of the Assignor to perform the obligations under this Pledge
Agreement, which would constitute a default hereunder or thereunder or which
would constitute such a default with the giving of notice or lapse of time or
both.


(j) Upon delivery of the duly executed Pledge Agreement, the Agent, for its own
benefit and as agent for the Lenders and their Affiliates, shall have a valid
lien and security interest in the Pledged Collateral, free and clear of all
other, and subject to no pledges, hypothecation, mortgages, security interest,
charges or other encumbrances, except in favor of the Agent, for its own benefit
and as agent for the Lenders and their Affiliates and as otherwise permitted by
the Investment Agreement.


(k) In case of failure by the Assignor to pay any fees, assessments, charges or
taxes arising with respect to the Collateral, the Agent shall have the right,
but shall not be obligated, to effect such insurance or pay such fees,
assessments, charges or taxes as the case may be, and, in that event, the cost
thereof shall be payable by the Assignor to the Agent immediately upon demand,
together with interest at the per annum rate of two percent plus the Prime Rate
(as hereinafter defined), from the date of disbursement by the Agent to the date
of payment by the Assignor. As used herein, "Prime Rate" shall mean the floating
per annum rate of interest which at any time, and from time to time, shall be
most recently announced by LaSalle National Bank as its Prime Rate, which is not
intended to be the lowest or most favorable rate of interest at any one time.
The effective date of any change in the Prime Rate shall for purposes hereof be
the date the Prime Rate is changed by the LaSalle National Bank (or any
applicable successor thereto). The Agent shall not be obligated to give notice
of any change in the Prime Rate. The Prime Rate shall be computed on the basis
of a year consisting of 360 days and shall be paid for the actual number of days
elapsed.
 
4

--------------------------------------------------------------------------------


 
5. COVENANTS. Until the Secured Obligations have been satisfied and discharged
in full, the Assignor covenants to and agrees with the Agent as follows:


(a) The Assignor shall not (i) sell, assign, deliver, convey or otherwise
dispose of or transfer, or create, grant, incur or permit to exist any pledge,
mortgage, lien, security interest, charge or other encumbrance whatsoever
(except in favor of the Agent, for its own benefit and for the ratable benefit
of the Lenders and their Affiliates or as otherwise permitted under the
Investment Agreement) in or with respect to the Collateral or any interest
therein, or (ii) not make or consent to any amendment or other modification or
waiver with respect to any of the Pledged Collateral of Debtor or enter into any
agreement or allow to exist any restriction with respect to any of the Pledged
Collateral of Debtor other than pursuant hereto or as may be permitted under the
Investment Agreement


(b) If, at any time hereafter, the Assignor receives or is entitled to receive
into its possession any payments, checks, instruments, chattel paper, dividends
on account of or in respect of the Collateral, or any other collateral or
proceeds thereof, such Assignor shall accept such Collateral as the Agent's
agent, in trust for the Agent without commingling such Collateral with any other
property of the Assignor and except as otherwise permitted by the Investment
Agreement shall, upon receipt, immediately deliver such Collateral to the Agent
in the exact form so received, with any necessary endorsement of the Assignor or
stock powers executed by the Assignor in blank.


(c) The Assignor will, at all times and from time to time, defend the Collateral
against any and all claims of any person or party whose claims are adverse to
the claims, rights or interest of the Agent, and the Assignor shall indemnify
and hold the Agent and the Lenders harmless from any and all such adverse
claims. The Assignor shall bear all risk of loss, damage and diminution in value
with respect to the Collateral, and the Assignor agrees that the Agent shall
have no liability or obligation to the Assignor with respect to, and is hereby
released by the Assignor from any of, the foregoing.


(d) At any time and from time to time after the occurrence of an Event of
Default (as hereinafter defined) or a default under any of the Secured
Obligations which is continuing uncured and unwaived, the Assignor shall, upon
request of the Agent, execute and deliver to the Agent any proxies, stock powers
or assignments with respect to the Collateral or endorse any instruments or
chattel paper with respect to the Collateral as so requested.


(e) The Assignor hereby (i) appoints the Agent as its proxy and
attorney-in-fact, (ii) authorizes the Agent to take any action for and on behalf
of the Assignor which is required of the Assignor hereunder, and
(iii) acknowledges that the constitution and appointment of such proxy and
attorney-in-fact are coupled with an interest and are irrevocable.


(f) The Assignor will promptly execute and deliver at its expense all further
instruments and documents and take all further action that may be necessary and
desirable or that the Agent may reasonably request in order to (i) perfect and
protect the security interest created hereby in the Pledged Collateral of
Assignor (including, without limitation, any and all action necessary to satisfy
the Agent that the Agent has obtained a perfected security interest in all
Pledged Collateral); (ii) enable the Agent to exercise and enforce its rights
and remedies hereunder in respect of the Pledged Collateral; and (iii) otherwise
effect the purposes of this Pledge Agreement, including, without limitation and
if requested by the Agent, delivering to the Agent irrevocable proxies in
respect of the Pledged Collateral.


5

--------------------------------------------------------------------------------




6. EVENTS OF DEFAULT. The Assignor shall be in default under this Pledge
Agreement upon the occurrence of any one or more of the following events or
conditions (an "Event of Default"):


(a) nonpayment of any of the Secured Obligations when due, whether by
acceleration or otherwise and such nonpayment continues beyond any applicable
grace period;


(b) the Assignor shall default in the performance or fail to perform any
promise, covenant or agreement to be performed by the Assignor hereunder or
under any other agreement now existing or hereafter entered into between the
Assignor and the Agent, or the Borrower shall default in the performance or fail
to perform any promise, covenant or agreement to be performed by the Borrower
under any other agreement now existing or hereafter entered into between the
Borrower and the Agent or any or the Lenders;


(c) any misrepresentation or breach of any warranty by the Assignor in this
Pledge Agreement, in connection with the Collateral or in any other agreement
entered into between the Assignor and the Agent, or by the Borrower in the
Investment Agreement;


(d) the dissolution of the Assignor  or the Borrower;


(e) the Assignor or the Borrower shall make an assignment for the benefit of
creditors, fail to pay, or admit in writing its inability to pay its debts as
they mature; or a trustee for any substantial part of the assets of the Assignor
or the Borrower is applied for or appointed, and in the case of such trustee
being appointed in a proceeding brought against the Assignor or the Borrower,
(i)  such party, by any action or failure to act, indicates its approval of,
consent to or acquiescence therein, or (ii) an order shall be entered approving
the petition in such proceedings and such order is not vacated, stayed on appeal
or otherwise shall not have ceased to continue in effect within thirty (30) days
after the entry thereof;


(f) any proceeding shall be commenced by or against the Assignor or the Borrower
under any bankruptcy, receivership, insolvency, reorganization, readjustment of
debt, dissolution or liquidation law or statute of the United States, any state
or any foreign jurisdiction, and in the case of any such proceeding being
instituted against the Assignor or the Borrower, (i)  such party, by any action
or failure to act indicates its approval of, consent to or acquiescence therein,
or (ii) an order shall be entered approving the petition in such proceedings and
such order is not vacated, stayed on appeal or otherwise shall not have ceased
to continue in effect within thirty (30) days after the entry thereof;


(g) the entry of any judgment, levy, attachment, garnishment or other process
against the Assignor or the Borrower, or the creation or filing of any lien or
encumbrance upon the Collateral or the making of any levy, judicial seizure, or
attachment thereof or thereon;


(h) the failure of the Assignor to do any act necessary to preserve and maintain
the value and collectability of any of the Collateral; or


(i) the Agent in good faith deems itself and/or the Lenders insecure.
 
6

--------------------------------------------------------------------------------


 
7. RIGHTS AND REMEDIES OF ADMINSTRATIVE AGENT UPON DEFAULT. The rights and
remedies provided herein and in any other agreements between the Assignor and
the Agent are cumulative and are in addition to and not exclusive of the rights
and remedies of a secured party under UCC and any other rights or remedies
provided by applicable law. Upon the happening or occurrence of an Event of
Default, and at any time thereafter and from time to time, the Agent, for the
ratable benefit of the Lenders and their Affiliates, shall have all of the
rights and remedies of a secured party under the UCC, as well as the following
rights and remedies:


(a) The Agent may exercise any or all voting rights as to any or all of the
Collateral.


(b) The Agent may collect any and all money due or to become due and enforce in
the Assignor's name all rights with respect to the Collateral.


(c) The Agent may take immediate possession of the Collateral.


(d) Without demand, notice or advertisement, all of which are hereby expressly
waived to the extent permitted by applicable law, the Agent may sell, pledge,
transfer or otherwise dispose of, or enter into an agreement with respect to the
foregoing, or otherwise realize on any of the Collateral, or any part thereof,
at any broker's board or on any exchange or at public or private sale or sales,
held at such place or places in the City of Indianapolis or otherwise, and at
such time or times within ordinary business hours, for a purchase price or
prices in cash or, without assuming any credit risk or thereby discharging the
Secured Obligations to the extent of said purchase price until paid in cash and
reserving the right to resell the Collateral upon the failure of said purchaser
to so pay the purchase price therefor, upon credit or future delivery, and upon
such other terms and conditions as the Agent deems satisfactory, and, if
required by law, as set forth in any applicable notice. The Agent shall not be
obligated to make any such sale pursuant to any such applicable notice required
by law. The Agent may, without notice or publication, adjourn any such sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for the sale, and such sale maybe made at any time or place to which
the same may be so adjourned. The Agent, for its own account, may purchase any
or all of the Collateral at any public sale and, in lieu of payment of the
purchase price therefor, may set off or apply the purchase price against the
Secured Obligations. The Agent is authorized, at any sale, if it deems it
advisable so to do, to restrict the prospective bidders or purchasers to
financially reputable persons who will represent and agree that they are
purchasing for their own account, for investment, and not with a view to the
distribution or sale of any of the Collateral. Upon any such sale, the Agent
shall have the right to deliver, assign, and transfer to the purchaser thereof,
including the Agent, that portion of the Collateral so sold. Each purchaser,
including the Agent, at any sale shall hold the property sold absolutely free
from any claim or right of whatsoever kind, including any equity or right of
redemption of the Assignor, and the Assignor hereby specifically waives and
releases all rights of redemption, stay or appraisal which it has or may have
under any rule or law or statute now existing or hereafter adopted. The Agent,
however, instead of exercising the power of disposition herein conferred upon
it, may proceed by a suit or suits at law or in equity to foreclose the pledge
and sell the Collateral, or any portion thereof, under a judgment or decree of a
court or courts of competent jurisdiction. After deducting from the proceeds of
the foregoing sale or other disposition of said Collateral, all expenses
incurred by the Agent in connection therewith (including reasonable attorneys
fees), the Agent shall apply such proceeds towards the satisfaction of the
Secured Obligations, in such order of application as Agent may, from time to
time elect, and shall account to the Assignor for any surplus of such proceeds.
 
7

--------------------------------------------------------------------------------


 
8. NO DUTY CONCERNING COLLECTION ON COLLATERAL. The Agent shall not be liable
for its failure to give notice to the Assignor of a default under this Pledge
Agreement or under any other agreement between the Assignor and the Agent. The
Agent shall not be liable for its failure to use diligence to collect any amount
payable in respect to the Collateral, but shall be liable only to account to the
Assignor for what the Agent may actually collect or receive thereon.


9. FURTHER ASSURANCES. The Assignor hereby irrevocably authorizes the Agent at
any time and from time to time to file in any jurisdiction any initial UCC
financing statements and/or amendments thereto naming the Agent, as agent, as
Secured Party, and the Assignor, as Debtor, that (a) describe the Collateral,
and (b) contain any other information required by part 5 of Article 9 of the UCC
for the sufficiency or filing office acceptance of any financing statement or
amendment, and which shall evidence the Agent's perfection of a security
interest on the ratable behalf of the Lenders in such Collateral as security for
the Secured Obligations. The Assignor, upon demand, shall furnish to the Agent
such further information, execute and deliver such other documents and do all
such other acts and things as the Agent may at any time, or from time to time,
reasonably request as being necessary or appropriate to establish and maintain a
perfected first security interest in the Collateral or to otherwise evidence,
document or conclude the transactions contemplated hereby. The Assignor shall
pay all costs and expenses of filing such financing statements, of all searches
of records, wherever filing or recording or searching of records is deemed by
the Agent to be necessary and desirable, or otherwise incurred by the Agent or
its agents in carrying out the provisions of this Assignment. A photographic,
carbon or other reproduction of this Assignment shall be sufficient as a
financing statement.


10. ASCERTAINING MATURITIES, CALLS, ETC. Without limiting the foregoing, it is
specifically understood and agreed that the Agent shall have no responsibility
for ascertaining any maturities, calls, conversations, exchanges, offers,
tenders, or similar matters relating to any of the Collateral or for informing
the Assignor with respect to any of such matters (irrespective of whether the
Agent actually has, or may be deemed to have, knowledge thereof). The foregoing
provisions of this section shall be fully applicable to all securities or
similar property held in pledge hereunder, irrespective of whether the Agent may
have exercised any right to have such securities or similar property registered
in its name or in the name of a nominee.


11. WAIVER OF DEFENSES. No renewal or extension of the time of payment of the
Secured Obligations; no release or surrender of, or failure to perfect or
enforce any security interest for the Secured Obligations; no release of any
person primarily or secondarily liable on the Secured Obligations (including any
maker, endorser, or guarantor); no delay in enforcement of payment of the
Secured Obligations; and no delay or omission in exercising any right or power
with respect of the Secured Obligations or any security agreement securing the
Secured Obligations shall affect the rights of the Agent in the Collateral. The
Assignor hereby waives presentment, protest, demand, notice of dishonor or
default, notice of any loans made, extensions granted, or other action taken in
reliance hereon and all demands and notices of any kind in connection with the
Secured Obligations.


12. WAIVER OF ASSIGNOR'S SUBROGATION RIGHTS. In case of any bankruptcy,
reorganization, debt arrangement or other proceeding under any bankruptcy or
insolvency law, or any dissolution, liquidation or receivership proceeding is
instituted by or against the Borrower or the Assignor, all Secured Obligations
then existing shall, without notice to anyone, immediately become due or accrued
and be payable, jointly and severally, from the Assignor. If bankruptcy or
reorganization proceedings at any time are instituted by or against the Borrower
under the United States Bankruptcy Code, the Assignor hereby: (a) expressly and
irrevocably waives, to the fullest extent possible, on behalf of himself and his
heirs and administrators (including any surety) and any other person, any and
all rights at law or in equity to subrogation, to reimbursement, to exoneration,
to contribution, to indemnification, to set off or to any other rights that
could accrue to a surety against a principal, to a guarantor against a maker or
obligor, to an accommodation party against the party accommodated, to a holder
or transferee against a maker, or to the holder of a claim against any person,
and which the Assignor may have or hereafter acquire against any person in
connection with or as a result of the Assignor's execution, delivery and/or
performance of this Pledge Agreement, or any other documents to which the
Assignor is a party or otherwise; (b) expressly and irrevocably waives any
"claim" (as such term is defined in the United States Bankruptcy Code) of any
kind against the Borrower, and further agrees that he shall not have or assert
any such rights against any person (including any surety), either directly or as
an attempted set off to any action commenced against the Assignor by the Agent,
the Lenders or any other person; and (c) acknowledges and agrees that (i) this
waiver is intended to benefit the Agent and the Lenders and shall not limit or
otherwise effect the Assignor's liability hereunder or the enforceability of
this Pledge Agreement, (ii) the Borrower and its successors and assigns and the
Lenders and their successors and assigns are intended third party beneficiaries
of this waiver, and (iii) the agreements set forth in this section and the
Agent's and the Lenders' rights under this section shall survive payment in full
of the Secured Obligations.
 
8

--------------------------------------------------------------------------------


 
13. WAIVER BY AGENT OR LENDER. No course of dealing between the Assignor and the
Agent or any Lender, nor any failure to exercise, nor any delay in exercising
any right, remedy, power or privilege of the Agent or any Lender hereunder,
under the Notes or under any other agreement entered into between the Assignor
and the Agent or any Lender, shall operate as a waiver thereof. No waiver by the
Agent or any Lender of any Event of Default or any right or remedy hereunder,
under the Investment Agreement or under any document or agreement shall
constitute a waiver of any other event of default, right or remedy of the Agent
or such Lender, nor of the same event of default, right or remedy on a future
occasion.


14. GOVERNING LAW; SEVERABILITY. This Pledge Agreement shall be governed by and
construed in accordance with the laws of the State of New York. Wherever
possible each provision of this Pledge Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Pledge Agreement shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Pledge Agreement.


15. SUCCESSORS AND ASSIGNS. This Pledge Agreement and all rights and liabilities
hereunder and in and to any and all Collateral shall inure to the benefit of the
Agent, for its own benefit and for the ratable benefit of the Lenders, and their
successors and assigns, and shall be binding on the Assignor, its successors and
assigns.


16. NOTICE. Any notice of any sale, lease, other disposition, or other intended
action by the Agent shall be deemed reasonable if in writing, addressed to the
Assignor at the address set forth above, or any other address designated in a
written notice by the Assignor previously received by the Agent and deposited,
first class postage prepaid, in the United States mails five (5) days in advance
of the intended disposition or other intended action, provided, however, that
the foregoing shall not preclude the fact that failure to give such notice or
notice by other means may be reasonable under the particular circumstances
involved.


17. DURATION AND EFFECT. This Pledge Agreement shall remain and continue in full
force and effect (notwithstanding, without limitation, the dissolution of the
Assignor or the Borrower) from the date hereof until all of the Secured
Obligations have been fully and completely paid, satisfied and discharged.
Thereupon, this Pledge Agreement shall terminate and the Agent shall release any
Collateral still held by it which has not been sold or otherwise disposed of in
accordance with Section 7 hereof and applied toward the satisfaction of the
Secured Obligations hereunder, and the Agent shall, unless otherwise required to
deliver such Collateral to the Senior Agent in accordance with the terms of the
Intercreditor Agreement, deliver any such Collateral to the Assignor, together
with any necessary stock powers or assignment executed by the Agent in blank, at
the Assignor's expense. The Assignor acknowledges that this Pledge Agreement is
and shall be effective upon execution by the Assignor and delivery to and
acceptance hereof by the Agent, and it shall not be necessary for the Agent to
execute any acceptance hereof or otherwise to signify or express its acceptance
hereof to the Assignor.
 
9

--------------------------------------------------------------------------------


 
18. CONTROL COLLATERAL HELD BY CONTROL AGENT. Notwithstanding any provision to
the contrary herein, any Collateral that constitutes Control Collateral (as
defined in the Intercreditor Agreement) that is held by the Agent, for the
benefit of the Lenders, hereunder shall be deemed to be held by the Control
Agent (as defined in the Intercreditor Agreement) in accordance with the
Intercreditor Agreement.


19. INTERCREDITOR PROVISION. Notwithstanding anything herein to the contrary,
the lien and security interest granted to the Agent pursuant to this Pledge
Agreement and the exercise of any right or remedy by the Agent hereunder are
subject to the Intercreditor Agreement, as the same may be amended,
supplemented, modified or replaced from time to time. In the event of any
conflict between the terms of this Pledge Agreement and the Intercreditor
Agreement, the terms of the Intercreditor Agreement shall govern.
 
10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.
 

  ASSIGNOR:      
GFN NORTH AMERICA CORP.,
a Delaware corporation 
        By: /s/ John O. Johnson   Name: John O. Johnson   Title: Chief Operating
Officer

 

  AGENT:      
LAMINAR DIRECT CAPITAL L.L.C.,
in its capacity as Collateral Agent
        By: /s/ Brandon Baer   Name: Brandon Baer   Title: Authorized Secretary

 
11

--------------------------------------------------------------------------------

